Citation Nr: 0215548	
Decision Date: 11/04/02    Archive Date: 11/14/02

DOCKET NO.  00-07 536	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased evaluation for internal 
derangement of the right knee, currently rated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1979 to 
October 1980.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1999 rating decision of the 
Manchester, New Hampshire, Department of Veterans Affairs 
(VA) Regional Office (RO).

The veteran testified at a hearing before the undersigned 
member of the Board on December 12, 2000, and a copy of the 
transcript of that hearing has been associated with the 
record on appeal.


FINDING OF FACT

The rating decision of March 6, 2002, granting a 20 percent 
disability evaluation for internal derangement of the right 
knee, effective April 14, 1999, constitutes a complete grant 
of the benefit sought on this appeal.


CONCLUSION OF LAW

There remains no allegation of error of fact or law to be 
addressed by the Board, and the appeal is dismissed due to 
the absence of a controversy at issue.  38 U.S.C.A. 
§ 7105(d)(5) (West 1991 & Supp. 2002).








REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).   38 U.S.C.A. § 5100 et 
seq.; see 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326.  The VCAA 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-
1517(U.S. Vet. App. Nov. 6, 2000) (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  The VCAA also includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  In this 
case, the Board finds that the VA's duties, as set out in the 
VCAA, have been fulfilled.  

First, VA has a duty to notify the claimant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim. 
38 U.S.C.A. §§ 5102 and 5103 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.159(b)).  The veteran has been notified in the 
June 1999 and March 2002 rating decisions, the January 2000 
Statement of the Case (SOC), and the March 2002 Supplemental 
Statement of the Case (SSOC) of what would be necessary, 
evidentiary wise, to grant the veteran's claim.  The notices 
sent to the veteran discussed the available evidence and 
informed him that an increased rating for his knee disability 
was being denied because the evidence did not show that he 
met the criteria for the next higher evaluation.  The Board 
concludes that the veteran was adequately informed of the 
information and evidence needed to substantiate his claims, 
and the RO complied with VA's notification requirements.  
Thus, VA has no outstanding duty to inform the veteran that 
any additional information or evidence is needed. 

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 1991 & Supp. 2002); 38 C.F.R. § 3.159(c)) 
(2002).  In this regard the veteran was sent a letter dated 
in January 2001 that informed him of what evidence was needed 
to be gathered by the veteran and what evidence needed to be 
gathered by the RO.  This letter informed the veteran that 
evidence was needed establishing increased symptomatology for 
him to be granted an increase in his disability evaluation 
for his knee disability.  It specified what evidence the 
veteran was required to submit and what evidence VA would 
obtain.  See Quartuccio v. Principi, No. 01-997 (U.S. Vet. 
App. June 19, 2002) (holding that both the statute, 38 U.S.C. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  The RO gathered 
the veteran's service medical records.  The RO collected VA 
outpatient treatment records identified by the veteran.  The 
RO obtained records from private physicians.  The veteran was 
afforded a hearing before a member of the Board in December 
2000.  The veteran has not indicated that there is other 
evidence available.  Thus the Board finds that the RO 
provided the requisite assistance to the veteran in obtaining 
evidence regarding the claimed disability.  In fact, it 
appears that all such relevant evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims folder.

The Board therefore concludes that the duty to notify and 
assist under the VCAA has been satisfied and under the 
circumstances of this case, a remand would serve no useful 
purpose.  See, Soyini v. Derwinski, 1 Vet. App. 540, 
546(1991) (Strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  Thus, the Board finds that 
further development is not warranted and the veteran is not 
prejudiced by appellate review.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).



II.  Analysis

The veteran filed a claim in April 1999 seeking an increase 
in his disability rating for his knee, which was then rated 
as 10 percent disabling.  At his personal hearing before the 
Board, he and his representative indicated that an increase 
to 20 percent would be sufficient to resolve his appeal.  A 
Report of Contact, VA form 119, dated in April 2002, 
indicates that the veteran was contacted and he stated that a 
disability evaluation of 20 percent, effective April 14, 1999 
would resolve his appeal.  The RO did grant an increase to 20 
percent effective April 14, 1999.

It is a well-established judicial precedent that when there 
is no case or controversy, or when a once live case or 
controversy becomes moot, the Court lacks jurisdiction.  See, 
Mokal v. Derwinski, 1 Vet. App. 12, 15 (1990); Bond v. 
Derwinski, 2 Vet. App. 376 (1992).  The veteran has 
consistently maintained that a 20 percent evaluation would 
fully satisfy his appeal.  The March 2002 rating decision 
granted this 20 percent rating.  While a veteran is presumed 
to be seeking the maximum possible benefit (which in the case 
of a knee disability is higher than 20 percent), he is free 
to limit the scope of his appeal.  AB v. Brown, 6 Vet. 
App. 35, 39 (1993).  Here, the veteran has clearly and 
specifically limited his appeal to seeking a 20 percent 
disability rating.

The law provides that the Board may dismiss any appeal that 
fails to allege specific error of fact or law in the 
determination being appealed.  38 U.S.C.A. § 7105(d)(5) (West 
1991 & Supp. 2002).  As the veteran's appeal has been granted 
to his full satisfaction, there is no outstanding error of 
fact or law alleged for the Board to address.  It follows 
that the appeal must be dismissed.  See, Mokal.







ORDER

The appeal is dismissed.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

